ON MOTION

ORDER

Mitchell A. Levinsky moves without opposition for reconsideration of the court’s order of December 12, 2005 dismissing his petition for review for failure to pay the docketing fee required by Federal Circuit Rule 52(a)(1). Petitioner having paid the initial docketing fee,
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The order of dismissal and the mandate are vacated and recalled, and the petition for review is reinstated.
(2) The certified list from the Merits Systems Protection Board is due on or before February 21, 2006.